Citation Nr: 1209264	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1973 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

A March 2010 decision of the Board granted service connection for cardiac valvular disease, manifested by tricuspid regurgitation, as secondary to service-connected hypertension.  Service connection was denied for disability of the knees.  The claim for service connection for diverticulitis with pelvic adhesions was remanded for evidentiary development.  In the 2010 Board decision several matters were referred to the RO.  These matters were clarification of whether the Veteran was seeking service connection for (1) cerebrovascular disease as secondary to her service-connected hypertension; (2) kidney disease as secondary to her service-connected hypertension (in light of the November 2009 report of Dr. L. that her renal insufficiency was definitely from hypertension); and (3) a psychiatric or psycho-physiological disorder of some kind.  

The matter of whether the Veteran was seeking service connection for adhesions wrapping around both ovaries was also referred to the RO but a September 2011 rating decision mooted that matter by granting service connection for pelvic adhesions.  That rating decision also effectuated the Board grant of service connection for cardiac valvular disease with tricuspid regurgitation, which was assigned an initial 10 percent rating effective January 30, 2006, which was increased to 60 percent, effective August 23, 2011.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a grant of service connection moots an appeal of that issue unless there is a Notice of Disagreement (NOD) as to downstream elements of the effective date and compensation level assigned, which is not the case here).

Since the September 2011 rating decision the Veteran is service-connected for cardiac valvular disease with tricuspid regurgitation, rated 60 percent; migraine headaches, rated 50 percent; hypertension, rated 20 percent; a scar as a residual of a cesarean section, rated 10 percent; and pelvic adhesions, rated 10 percent; resulting in a combined disability evaluation of 90 percent.  This meets the threshold criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) under 38 C.F.R. § 4.16(a).  However, the RO has not adjudicated this issue apparently because of a lack of evidence of unemployability.  Specifically, a September 2010 VA examination noted that the Veteran was unemployed because she was a full-time student.  On VA examination in August 2011 it was noted that she was unemployed because she had retired in 2009.  

Thus, if the Veteran feels that she is entitled to a TDIU rating she should file such a claim with the RO.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999); Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009); and Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In a March 2010 letter the Veteran stated that she was claiming service connection for a "psychiatric or psycho-physiological disorder."  However, it does not appear that there has been, as yet, any clarification of whether the Veteran is seeking service connection for (1) cerebrovascular disease as secondary to her service-connected hypertension or (2) kidney disease as secondary to her service-connected hypertension.  

Since these matters have not been adjudicated by the RO the Board does not have jurisdiction over them, and they are again referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran's diverticulitis is due to her service-connected pelvic adhesions and had its onset during active service.  


CONCLUSION OF LAW

Diverticulitis is of service origin.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  Also, 38 U.S.C.A. § 5103A, requires that VA make reasonable efforts to identify and obtain relevant records in support of the claim.  

As the claim of service connection is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.

Background

Service treatment records (STRs) show that when the Veteran was hospitalized in October 1974 it was reported that she had had a left laparotomy two weeks earlier in Bangkok, Thailand, for a ruptured left ovarian cyst, when an appendectomy had also been performed. 

When hospitalized in January 1975, to rule out endometriosis, the Veteran had multiple gastrointestinal (GI) symptoms.  The diagnosis was intrauterine pregnancy of 12 to 13 weeks gestation. 

In November 1976 there was an impression of possible spastic colitis.  In July 1977 she had pelvic adhesions.  It was noted that she was 2 months pregnant. 

In September 1977 an inflammatory pelvic process, probably secondary to left adnexal adhesions, was to be ruled out.  The Veteran was seen in February and March 1978 for possible pelvic adhesions.  In March 1978 it was felt that her pelvic pain might be related to adhesion formation of the left adnexal region as a result of prior surgery.  It was pointed out that surgery would not necessarily clear up the problem and, with her history of keloid formation, a laparoscopic evaluation was not indicated. 

Following service, in February 1982 the Veteran had an exploratory laparotomy with left salpingo-oophorectomy.  It was noted that she had had a tubal ligation and two (2) cesarean sections and since 1981 she had had persistent pelvic pain.  Multiple pelvic adhesions were found on the left side.  She had had persistent left lower quadrant pain. 

In December 2002 and March 2004 Dr. F. reported that the Veteran had diverticulosis, which were pockets in the wall of the colon which could bleed or become infected.  Thus, she was encouraged to eat plenty of fiber in her diet.  She had one small polyp which the physician had removed and it was completely benign.  

The Veteran was hospitalized in October 2006 at the Northeast Medical Center, at which time abdominal CT scan found colonic diverticula without diverticulitis, with prominent muscular hypertrophy.  

A November 2006 treatment note from the Northcross Medical Center states that Dr. L. felt that the Veteran's "diverticuloses/diverticulitis" was definitely from the Veteran's poor diet she hand and that a lack of fiber in the past may have made her adhesion pain worse. 

In a March 2007 statement Dr. L. reported that the Veteran had diverticuloses that had been exacerbated many times to diverticulitis.  Upon review of her medical history, military and civilian, and examination, she had had a total of five (5) abdominal operations, the last being a total hysterectomy.  She had abdominal and pelvic pain from adhesions and it was more likely than not that the pain originated from the scarring that was created from each of these operations.  Although she had had a total hysterectomy, it was at least as likely as not that the pelvic/abdominal pain originated from the adhesion scars in the peritoneum.  He further stated that he believed that her diverticuloses/diverticulitis was due to the lack of fiber during service and that it was at least as likely as not that the poor fiber diet made her adhesion pains worse.  Throughout her military career, she had often complained of abdominal pain, which went undiagnosed.  It was believed that her symptoms during service were the early stages of diverticuloses. 

In March 2007 Dr. F. stated that the Veteran had pain from diverticulosis which had recently been diagnosed.  Because she reported that she had abdominal pain during service it was certainly possible that this was the beginning of her diverticular disease, but it would not have been detected unless she had a barium enema or colonoscopy at that time.  

At the March 2007 DRO hearing the Veteran testified that during service, in 1974, in Thailand she had an exploratory laparotomy at a civilian hospital, at which time she was, unknown to her, five (5) weeks pregnant.  Since that time she has had abdominal problems.  Subsequently she had a cesarean section in which the incision site was the same as the laparotomy scar.  She subsequently had additional surgery because of keloid formations and had scarring both inside and on the surface of her abdomen.  Her second child was delivered by cesarean section which led to more adhesions.  Eventually, she had a total hysterectomy due to these adhesions.  Pages 6 and 7 of that transcript.  

The Veteran testified that she had first had problems with diverticulitis during service when in Thailand.  She had not gotten enough dietary fiber, had a lot of constipation, and had left lower abdominal quadrant pain.  She had been continuously on sick call but was never treated for diverticulitis during service.  Page 7.  She had a test performed during service which had not shown diverticulitis but, rather, had revealed a viral gastric problem.  Pages 7 and 8.  She had not had treatment for her problem in the first postservice year.  Page 8.  

In August 2007 Dr. F. stated that recent evidence suggested that the Veteran's stomach was not emptying as well as it should.  In November 2007 Dr. F. stated a recent colonoscopy of the Veteran had found a tortuous colon and it was suspected that her symptoms were related to colon spasm, for which there was no quick fix. 

In March 2008 Dr. F. stated that he had treated the Veteran and that she had chronic recurrent left lower quadrant pain which the physician thought was primarily related to scar tissue.  She also had a spastic colon and diverticular disease.  In reviewing her STRs, she had had similar symptoms during service.  It was believed that her surgeries during service produced scar tissue that ultimately had made the problem worse.  Based on this, it was more likely than less likely that her current symptoms were related to the problems that she had during service.  Thus, she should be service-connected for any problems that resulted from or were associated with her abdominal pain and flank pain. 

In March 2009 Dr. F. stated that the Veteran had chronic abdominal pain and recurrent diverticulitis which were related to abdominal scar tissue.  He believed that the scar tissue began to be a problem when she had her first abdominal surgery in Thailand.  Unfortunately, further surgeries would likely create more scar tissue in the long-run. 

In March 2009, and again in November 2009, Dr. L. reported having treated the Veteran for about five (5) years.  She had abdominal/pelvic pain and diverticulitis.  Upon review of her medical history, both military and civilian records, as well as examination and treatment history, it was found that she had had over five (5) operation in her abdomen, the last being a total hysterectomy.  It was more likely than not that she had adhesions due to repeatedly having abdominal surgery which caused her to have scar tissue.  

Dr. D. reported in September 2009 that the Veteran related her abdominal symptoms back to the mid-1970s, during service when she had an exploratory laparotomy.  She later had repeat surgery for lysis of adhesions.  Since then she had had a variety of GI symptoms.  It was believed that her symptoms were related to an underlying functional GI disorder. There might also be an element of GI dysmotility.  It was impossible to know the exact etiology of her condition.  Still, numerous epidemiological and clinical studies had shown an association between functional GI and motility disorders with GI infection, surgical trauma, and psychosocial stressors.  It was therefore conceivable that her symptoms started while serving abroad. 

At the November 2009 Board hearing in Washington, D. C., the Veteran testified that a new private clinical record from a gastroenterologist stated that after reviewing STRs he was of the opinion that the Veteran developed diverticulitis overseas due to not having a proper diet and not getting proper medical care.  Page 10 of that transcript.  The Veteran testified that during service, while in Bangkok (at a private facility), she had an appendectomy when she was several weeks pregnant and thereafter gave birth to her first child on July [redcated], 1975, via cesarean section and to her second child on February 19, 1980, also via cesarean section.  Page 12.  In February 1982 her left ovary and left ovarian tube were removed due to adhesions and in June 2005 she had scar tissue and her right ovary, with an ovarian cyst, removed due to adhesions.  Pages 12 and 13.  She testified that whenever she had surgery she had developed a keloidal formation resulting in adhesions.  Her colon had been re-routed because of adhesions and this was causing diverticulitis.  Page 13. 

The Veteran's husband testified that it was only recently, in 2004, that the Veteran had found that the original surgery performed in October 1974 had been an appendectomy and that the STRs of October 1974 were the only records available pertaining to the initial surgery (and not those from the private hospital in Thailand).  Page 15.  

The Veteran stated that during service she had had cramps, bloating, chills, nausea, and vomiting which caused her to be placed on separate rations allowing her to prepare her own food because her digestive system could not tolerate the food prepared by the military.  Page 26.  However, records of this were not on file.  These symptoms were the cause of her initial private hospitalization in Bangkok.  Page 27.  Her GI symptoms had not begun until she went to Thailand in about September 1974.  Pages 29 and 30.  However, her symptoms became much worse after her initial surgery at the private Thailand hospital.  Page 33.  Her STRs reflected that she had E. coli over five times.  Page 35.  

On VA GI examination in September 2010 the Veteran's claim file and medical records were reviewed and summarized.  After an examination the diagnoses were gastroesophageal reflux disease (GERD), diverticulosis, and pelvic adhesions; and "postoperative TAH (fibroids found)."  The examiner stated that it was at least as likely as not that the Veteran's pelvic adhesions had their onset during active service.  With respect to diverticulosis, which Drs. F. and L. had stated at time became inflamed, i.e., became diverticulitis, diverticulitis was first found around 2000 but the examiner did not find evidence of diverticulosis or diverticulitis during service.  Also, the formation of diverticuli would not be secondary to adhesions.  Thus, diverticulitis was less likely than not related to military service.  

On VA GI evaluation in August 2011 the Veteran's claim file were reviewed and summarized.  It was stated that a 2009 medical note from a private physician stated that the Veteran's abdominal pain was due to recurrent diverticulitis, related to scar tissue, i.e., adhesions, in the abdomen.  The evaluator stated that she concurred.  The VA evaluator rendered a diagnosis of recurrent diverticulitis, related to pelvic scar tissue.  It was stated that the Veteran's medical problem was diverticulitis with pelvic adhesions.  

Legal Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, there are conflicting medical opinions as to whether the Veteran's diverticulitis had its onset during active service or is secondary to her service-connected adhesions.  Thus, the Board must weigh the conflicting medical evidence and may favor the opinion of one competent medical expert over another.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, the statements of Drs. L. and F. in 2007 suggest that the Veteran's inservice abdominal pain was an early manifestation of diverticulitis.  Although the statement of Dr. F. was qualified with the comment that it was "certainly" possible that this was the case, the statement of Dr. L. contained no such qualifying language.  In this regard, a later statement, in 2009, by Dr. F. contained no such qualifying language.  Significantly, Dr. L.'s opinion was rendered after a review of the Veteran's military and civilian medical history.

Unlike Drs. F. and Dr. L., the 2010 VA examiner, who reviewed the claim files and medical evidence, found no evidence of diverticulosis or diverticulitis during the Veteran's military service.  Although that VA examiner did not specifically address whether the Veteran's inservice abdominal pain was an early inservice manifestation of diverticulosis or diverticulitis, it was apparently that examiner's opinion that this was not the case inasmuch as the examiner stated that diverticuli would not be secondary to adhesions.  

In this regard, the 2011 VA evaluator also review the Veteran's claim file and concurred with the 2009 conclusion of Dr. F. that recurrent diverticulitis was related to abdominal adhesions.  

In sum, the predominant view of the medical opinions is that the Veteran's diverticulitis is related to, i.e., her service-connected abdominal adhesions which are of service origin.  

Since the predominant medical view is that the Veteran's inservice abdominal pain was an early manifestation of her subsequently diagnosed diverticulitis, with the resolution of doubt in favor of the Veteran, and in light of the credible testimony of the Veteran and her husband, the Board concludes that diverticulitis first manifested during active service and, so, is of service origin.  See generally 38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed).  


ORDER

Service connection for diverticulitis is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


